Title: I. From George Washington to Major Benjamin Tallmadge, 19 May 1780
From: Washington, George
To: Tallmadge, Benjamin



Dear Sir
Head Quarters Morris Town May 19th 1780

Your favor of the 8th reached me a few days ago. As C—— junr has totally declined and C—— Senr seems to wish to do it, I think the intercourse may be dropped, more especially as from our present position the intelligence is so long getting to hand that it is of no use by the time it reaches me. I would however have you take an opportunity of informing the Elder C—— that we may have occasion for his services again in the course of the Summer and that I shall be glad to employ him if it should become necessary and he is willing.
I am endeavouring to open a communication with new York across Staten Island, but who are the agents in the city I do not know. I am Dr Sir Your most obet servt

Go: Washington

